Citation Nr: 0504332	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  02-12 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for post operative 
residuals of a right knee injury, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased rating for right knee 
arthritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran served on active duty from June 1980 to January 
1983.

This matter originally came to the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

In a July 2004 decision, the Board denied a rating in excess 
of 10 percent for right knee arthritis and a rating in excess 
of 30 percent for post operative residuals of a right knee 
injury.  In August 2004, the veteran filed a motion for 
reconsideration of the Board's decision, noting that evidence 
of a February 2004 total right knee replacement at a VA 
facility had not been considered. 

As outlined in the decision below, because the Board's July 
2004 decision was not based on consideration of all of the 
available evidence, that decision must be vacated.  The 
veteran's motion for reconsideration is therefore moot and 
the issues set forth above on the cover page of this decision 
will be considered de novo in a separately-issued decision.


FINDING OF FACT

Medical evidence pertinent to the veteran's claim for 
increased ratings for his right knee disabilities was in VA 
custody at the time of the Board's July 2004 decision, but 
not associated with the claims file or considered.


CONCLUSION OF LAW

Vacatur of the Board's July 2004 decision denying a rating in 
excess of 30 percent for post operative residuals of a right 
knee injury and a rating in excess of 10 percent for right 
knee arthritis is warranted.  38 U.S.C.A. §§ 7103, 7104 (West 
2002); 38 C.F.R. §§ 20.904 (2004).


VACATUR

Under 38 C.F.R. § 20.904 (2004), the Board may vacate an 
appellate decision at any time either on the request of the 
veteran or his representative, or on the Board's own motion, 
when there has been a denial of due process.  

In this case, following the Board's July 2004 decision, the 
veteran submitted VA clinical records showing that he had 
undergone a total right knee replacement in February 2004.  
These VA clinical records were not associated with the claims 
folder at the time of the Board's July 2004 decision.  

The United States Court of Veterans Appeals has held that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record.  38 U.S.C.A. 7104(a) (West 2002).  The 
Board finds that its July 2004 decision, without 
consideration of the pertinent VA evidence constructively of 
record, constituted a denial of due process.  See Dunn v. 
West, 11 Vet. App. 462, 466- 67 (1998).  Accordingly, the 
decision must be vacated.  A new decision on this appeal will 
be entered as if the July 2004 decision by the Board had 
never been issued.








ORDER

The July 2004 Board decision denying a rating in excess of 30 
percent for post operative residuals of a right knee injury 
and a rating in excess of 10 percent for right knee arthritis 
is vacated.  



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


